791 F.2d 934
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.J. JEROME PREVATTE, AND WACO FINANCIAL, INC., INDIVIDUALLYAND AS ALTER EGO OF WACO FINANCIAL, INC.,Plaintiffs-Appellants,v.THE SECURITIES AND EXCHANGE COMMISSION; IT'S AGENTS ANDEMPLOYEES; MORE SPECIFICALLY, JOHN SHAD; WILLIAM GOLDSBERRY;MARY WEISS; WILLIAM GAYNOR; FRANK ROTHING; MIKE LAUSH; JOHNKUHN; DAVID BROWN; AND UNASSOCIATED INDIVIDUAL KENNETH V.MILLER, Defendants-Appellees.
85-1521
United States Court of Appeals, Sixth Circuit.
4/2/86

AFFIRMED
W.D.Mich.
ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN
BEFORE:  JONES and NELSON, Circuit Judges; and EDWARDS, Senior Circuit Judge.
PER CURIAM.


1
Plaintiffs J. Jerome Prevatte and Waco Financial Inc. appeal the dismissal of their complaint against the Securities and Exchange Commission, its chairman, several SEC employees and a private attorney who formally represented WACO and Prevatte.  They alleged that the defendants unlawfully disqualified them from engaging in the securities business in violation of the Constitution and the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. 1961 et seq.  (1982).


2
The district court dismissed the federal due process claims on res judicata grounds in light of this court's decision in Securities and Exchange Commission v. WACO Financial Inc., 751 F.2d 831 (6th Cir. 1985) cert. denied 106 S.Ct. 65 (1985).  The remaining federal claims were dismissed because the district court determined that the SEC enjoyed sovereign immunity and the individual defendants enjoyed absolute immunity from liability.  Based on these determinations, the district court concluded that the pendant state claims must also be dismissed.  We have reviewed the records and briefs submitted by the parties and agree with the district court's disposition of this case.  Accordingly, we AFFIRM.